Citation Nr: 1140341	
Decision Date: 10/31/11    Archive Date: 11/07/11

DOCKET NO.  10-03 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Sioux Falls, South Dakota


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD), to include entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and AS




ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1960 to July 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in July 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

In June 2011, the Veteran and AS testified at a personal hearing before the undersigned, sitting at the RO.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board's review of the file indicates that a remand is necessary to allow for further development of the claim.  Specifically, there are outstanding, relevant VA treatment records, and another VA examination is warranted to assess the current nature and severity of the service-connected PTSD.

First, the Board notes that there is an over two-year gap in the VA treatment records in the file from September 2005 to January 2008.  The Veteran filed his claim in January 2005; therefore, this period of treatment is salient to the claim.  

Additionally, at his June 2011 Board hearing, the Veteran attested to upcoming VA treatment for his service-connected PTSD.  The most recent VA treatment record in the file is dated in February 2010.  The record reflects that the Veteran receives treatment within the Black Hills VA Health Care System in Fort Meade.  Thus, all VA treatment records dated from this facility dated from September 2005 to January 2008 and from February 2010 onward should be added to the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).  

Further, at the June 2011 hearing, the Veteran testified to having symptoms that were more severe than documented at the most recent VA examination in July 2008.  Generally, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

In addition, while the appeal was pending, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part and parcel of an increased-rating claim when raised by the record.  The Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating in this circumstance when the TDIU issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey, 6 Vet. App.; Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In this case, the Veteran has not filed a claim for TDIU; however, he has offered evidence that his service-connected PTSD impacts his ability to work.  Therefore, in light of the Court's decision in Rice, the VA must adjudicate that issue as part of the claim for an increased rating for the service-connected disabilities.  Id.  See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Bowling v. Principi, 15 Vet. App. 1 (2001).  Consequently, another VA examination is necessary to assess the current nature and severity of the Veteran's PTSD symptoms, as well as to determine whether the Veteran's service-connected PTSD affects his ability to obtain or maintain substantially gainful employment.
Accordingly, the case is REMANDED for the following action:

1. Request VA treatment records from the Fort Meade VA facility dated from September 2005 to January 2008 and from February 2010 onward.  All requests and responses, positive and negative, should be associated with the claims file. 

2. Schedule the Veteran for a VA examination to assess the current nature and severity of his service-connected PTSD.  The claims file should be made available for review, and the examination report should reflect that such review occurred.  In the report, the examiner should document all subjective and objectively observed symptoms, and assign all appropriate diagnoses to those symptoms based on the DSM-IV criteria.  If more than one diagnosis is appropriate, if possible, the examiner should differentiate which symptoms are associated with which diagnosis and assign a separate GAF score to each disorder.  

Additionally, the examiner should provide an opinion as to whether it is "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood) that the Veteran's service-connected PTSD causes him to be unable to obtain and retain substantially gainful employment. 

A rationale for any opinion advanced should be provided.  The examiner should also state what sources were consulted in forming the opinion. 
3. After completing the above actions and any other development indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's should be readjudicated, to include all evidence received since the March 2010 supplemental statement of the case.  If the claim remains denied, the Veteran and his representative should be issued another supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

